Citation Nr: 1518499	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  14-27 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office, Muskogee Education Center, in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits as part of the Veterans Retraining Assistance Program (VRAP) for the periods from January 13, 2014 to January 31, 2014, and from February 1, 2014, to February 28, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to May 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision by the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In his VA Form 9, Appeal to the Board of Veterans' Appeals, received in May 2014, the Veteran indicated that he wanted to have a hearing before the Board.  The Veteran was scheduled for a central office hearing in April 2015.  However, the record reflects that that the Veteran subsequently cancelled his hearing request.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2014).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS folder includes the January 2014 Appellant's Brief from the Veteran's representative.  This document has been associated with the Veteran's claims file.  The Virtual VA folder does not contain any additional evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In November 2013, the Veteran was notified by VA that he was eligible to receive VRAP benefits for a full-time program of education or training.  

2.  In February 2014, the certifying official of Daytona State College indicated in a VA form 22-1999 that the Veteran was a full-time student from January 13, 2014 to May 9, 2014, and from January 13, 2014 to March 7, 2014.  

CONCLUSION OF LAW

The criteria therefore are met to receive VA educational assistance benefits under VRAP the periods from January 13, 2014 to January 31, 2014, and from February 1, 2014, to February 28, 2014.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VRAP was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See Title II of Public Law 112-56.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a "high demand" occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by DOL and VA.  The VRAP Program ended on March 31, 2014.  See http://benefits.va.gov/VOW/education.asp.  However, the Veteran's appeal for benefits has been pending prior to the program's end date; therefore, a decision on whether he is eligible for VRAP benefits is warranted.

VRAP offered up to 12 months of training assistance to unemployed Veterans who met the following eligibility criteria: were at least 35 but no more than 60 years old, at the time of application; were unemployed on the date of application; received an other than dishonorable discharge; were not eligible for any other VA education benefit program (e.g., the Post-9/11 GI Bill, Montgomery GI Bill, Vocational Rehabilitation and Employment Assistance (VREA); were not in receipt of VA compensation due to unemployability; and were not enrolled in a federal or state job training program.  

Participants must have attended a program of education on a full-time basis in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program ($1,564 effective October 1, 2012 and $1,648 effective October 1, 2013).  Participants did not receive benefits for any time period during which the training dropped below full-time status.  Participants must have been enrolled in a VA-approved program of education offered by a community college or technical school.  The program must have led to an Associate Degree, Non-College Degree, or a Certificate, and trained the Veteran for a high-demand occupation.  Certification by an official of a college or university that attendance is full-time according to the institution's standards is sufficient to establish full-time attendance.  

In this case, the RO certified that the Veteran was eligible for benefits for the computer program at Daytona State College under VRAP in a September 2013 letter.  The RO explained in the letter that in order to receive an educational award letter, a certifying official of the school must submit an enrollment certification to VA.  In October 2013, the school's certifying official completed a VA Form 22-1999, indicating that the Veteran was enrolled at the college from October 21, 2013 to December 13, 2013 with 3 "Res" hours and 4 "R/D" hours.  The certifying official indicated that the Veteran was a full-time student.  Based upon this information, the RO awarded education benefits for the approved program at Daytona state College under the VRAP, as reflected in the November 2013 letter.  

In February 2014, the RO received a second VA Form 22-1999 from the school's certifying official.  The form indicated that the Veteran completed 4 "R/D" hours from January 13, 2014 to May 9, 2014, and 3 "Res" hours from January 13, 2014 to March 7, 2014.  The school's certifying official indicated that the Veteran was a full-time student.  However, the RO concluded that the Veteran was not considered a full-time student during the periods from January 13, 2014, to January 31, 2014, and from February 1, 2014, through February 28, 2014, and as such, did not award the VRAP benefits for that time period.  The RO explained that the Veteran was enrolled in several classes with different beginning and ending dates and none of the classes alone were full-time.  Thus, the Veteran was not enrolled full-time until March 17, 2014.  See the April 2014 statement of the case (SOC). 

The Board concludes that based upon the information provided by the school's certifying official, the Veteran was considered a full-time student from January 13, 2014 to January 31, 2014, and from February 1, 2014, to February 28, 2014.  While it is unclear as to the exact number of hours the Veteran had during the time periods in question, the school's certifying official concluded that the Veteran was enrolled as a full-time student on the February 2014 form.  Furthermore, as noted above, certification by an official of a college or university that attendance is full-time according to the institution's standards is sufficient to establish full-time attendance.  See M21-1MR, Part ix, Subpart I, Chapter 6 (C) (22)(e).  

Resolving reasonable doubt in the Veteran's favor, entitlement to education benefits under the VRAP for the periods from January 13, 2014 to January 31, 2014, and from February 1, 2014, to February 28, 2014, is granted.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to educational assistance benefits as part of the Veterans Retraining Assistance Program (VRAP) for the periods from January 13, 2014 to January 31, 2014, and from February 1, 2014, to February 28, 2014, is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


